                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

VANCE CLARK,                                                )
                                                            )
       Plaintiff,                                           )
                                                            )
               v.                                           ) Case No. 4:19CV823 HEA
                                                            )
ANN L. MELL and SALAM A. AL-YASIRY                          )
                                                            )
       Defendants.                                          )

                     OPINION, MEMORANDUM AND ORDER

       This case is before the Court on Defendant Ann L. Mell’s Motion to

Dismiss, [Doc. No. 7] and Defendant Al-Yasiry’s Motion to Dismiss, [Doc. No.

13]. 1 For the reasons set forth below, the Motions will be granted.

                                      Facts and Background

       On March 11, 2019, Plaintiff, acting pro se, filed this lawsuit in the St.

Francois County, Missouri, Circuit Court against Defendants concerning a property

Plaintiff purchased in 2009 using a loan from the United States Department of

Agriculture, (“USDA”). Defendant Mell subsequently removed this case to federal

court pursuant to 28 U.S.C. §1442(a)(1).

        In November 2009, Plaintiff purchased property located at 3416 Hildebrecht

Road, Doe Run, Missouri 63637 (the “Hildebrecht Property”). To finance the

1
  Plaintiff has filed a number of Motions. In that all Defendants are dismissed from this action,
Plaintiff’s Motions are rendered moot.
purchase, Plaintiff sought and obtained a $122,000 loan from the USDA. Plaintiff

executed a Deed of Trust in favor of the USDA, which the USDA recorded with

the St. Francois County Recorder of Deeds at Document No. 2009R-10926, and re-

recorded at Document 2010R-00327.

      As a condition of the loan, Plaintiff was required to obtain property

insurance. Plaintiff applied for and received a homeowner’s insurance policy from

Farm Bureau Town and Country Company of Missouri (hereinafter, “Farm

Bureau”). In September 2010, the Hildebrecht Property suffered damage from fire.

Plaintiff submitted a claim to Farm Bureau, which denied coverage.

      On December 28, 2010, Farm Bureau filed a lawsuit in Missouri state court

naming Plaintiff and the USDA. See Mo. Case No. 10SF-CC00289 (St. Francois

County) (the “Farm Bureau Lawsuit”). Farm Bureau alleged that on the

application for insurance, Plaintiff concealed the fact that he had prior felony

convictions. Farm Bureau alleged that the USDA, as the mortgagee on the

Hildebrecht Property, was “subject to the same terms, exclusions, and conditions

that apply to the named insured.” The United States counter-claimed, alleging

Farm Bureau owed the United States for the property loss under the homeowner’s

policy because the United States was the mortgagee on the property.

      Farm Bureau and the USDA settled the claims between them, whereby Farm

Bureau agreed to pay the USDA an undisclosed amount of money. On February


                                          2
21, 2014, the USDA and Farm Bureau agreed to a voluntary dismiss the USDA

from the Farm Bureau Lawsuit.

       The USDA applied the settlement proceeds to the outstanding balance of

Plaintiff’s loan, although the settlement was insufficient to satisfy the outstanding

principal balance. Farm Bureau is still prosecuting the Farm Bureau Lawsuit

against Plaintiff in the state court.

       Plaintiff stopped making payments to the USDA on the remaining balance of

the $122,000 loan. On February 21, 2012, the USDA sent via certified mail an

acceleration letter pursuant to the promissory note signed by Plaintiff, demanding

full payment of the outstanding loan balance and accrued interest. When Plaintiff

failed to comply, the USDA contacted the caretaker of Plaintiff’s property,

notifying him that the USDA intended to foreclose on Plaintiff’s property.

       On April 30, 2018, the Substitute Trustee under the Deed of Trust conducted

a foreclosure sale of the Hildebrecht Property. The foreclosure sale netted a total of

eleven thousand dollars ($11,000.00) in proceeds. Because the foreclosure sale did

not satisfy the outstanding principal balance on the loan, there were no excess

proceeds to remit to Plaintiff.

       This suit was brought against Defendants Ann L. Mell, Substitute Trustee

and Salam A. Al-Yasiry, purchaser of the property at the foreclosure sale.




                                          3
      Plaintiff raises six counts in his petition. In Count I Plaintiff requests

declaratory and injunctive relief seeking a determination that the foreclosure sale

of the Hildebrecht Property was improper and that Defendant Mell did not have

authority as Substitute Trustee under the deed of trust to conduct the foreclosure

sale. Count II seeks to quiet title in his favor of the property. Count III alleges

Defendant Mell was negligent by foreclosing on the property. Count IV alleges

that Defendant Mell breached her fiduciary duty to him by foreclosing on the

Hildebrecht Property. In Count V, Plaintiff alleges Defendant Mell wrongfully

foreclosed the Property. Count VI, Plaintiff alleges that both defendants acted

willfully, wantonly and maliciously in that they knew or should have known of

their lack of “legal standing and/or lack of interest in the Hildebrecht Property

prior to and following the Trustee’s Sale.”

      Defendant Mell moves to dismiss for lack of subject matter jurisdiction.

Defendant Mell moves to dismiss for lack of subject matter jurisdiction and for

failure to state a claim. Defendant Al-Yasiry moves, pro se to dismiss on the same

grounds.

                                  Legal Standards

Subject Matter Jurisdiction

      “In order to properly dismiss for lack of subject matter jurisdiction under

Rule 12(b)(1), the complaint must be successfully challenged on its face or on the


                                           4
factual truthfulness of its averments.” Titus v. Sullivan, 4 F.3d 590, 593 (8th Cir.

1993) (Osborn v. United States, 918 F.2d 724, 729 n.6 (8th Cir. 1990)). “In a facial

challenge to jurisdiction, the court presumes all of the factual allegations

concerning jurisdiction to be true and will grant the motion only if the plaintiff

fails to allege an element necessary for subject matter jurisdiction.” Young Am.

Corp. v. Affiliated Comput. Servs., 424 F.3d 840, 843-44 (8th Cir. 2005) (citing

Titus, 4 F.3d at 593). In a factual challenge to jurisdiction, “there is substantial

authority that the trial court is free to weigh the evidence and satisfy itself as to the

existence of its power to hear the case.” Osborn, 918 F.2d at 730. “In short, no

presumptive truthfulness attaches to plaintiff’s allegations, and the existence of

disputed material facts will not preclude the trial court from evaluating for itself

the merits of jurisdictional claims.” Iowa League of Cities v. EPA, 711 F.3d 844,

861 (8th Cir. 2013) (citing Osborn, 918 F.2d 724, 730). The plaintiff has the

burden of proving jurisdiction exists. Kennedy Bldg. Assocs. v. Viacom, Inc., 375

F.3d 731, 745 (8th Cir. 2004) (citing Cty. of Los Angeles v. Davis, 440 U.S. 625,

631, 99 S.Ct. 1379, 59 L.Ed.2d 642 (1979)). “Once the evidence is submitted, the

district court must decide the jurisdictional issue, not simply rule that there is or is

not enough evidence to have a trial on the issue.” Osborn, 918 F.2d at 730.

      “Jurisdictional issues, whether they involve questions of law or of fact, are

for the court to decide.” Id. at 729. “Moreover, because jurisdiction is a threshold


                                            5
question, judicial economy demands that the issue be decided at the outset rather

than deferring it until trial, as would occur with denial of a summary judgment

motion.” Id.

      In “a factual attack on the jurisdictional allegations of the complaint, the

court may receive competent evidence such as affidavits, deposition testimony, and

the like in order to determine the factual dispute.” Id. In a factual challenge, “no

presumptive truthfulness attaches to the plaintiff’s allegations, and the existence of

disputed material facts will not preclude the trial court from evaluating for itself

the merits of jurisdictional claims. Moreover, the plaintiff will have the burden of

proof that jurisdiction does in fact exist.” Id. at 729 (citation omitted).

Sovereign Immunity

      “Absent a waiver, sovereign immunity shields the Federal Government and

its agencies from suit.” FDIC v. Meyer, 510 U.S. 471, 475 (1994). “Sovereign

immunity is jurisdictional in nature. Indeed, the terms of [the United States’]

consent to be sued in any court define that court’s jurisdiction to entertain the suit.”

Id. (citation omitted).

      “A waiver of the Federal Government’s sovereign immunity must be

unequivocally expressed in statutory text and will not be implied.” Lane v. Pena,

518 U.S. 187, 192 (1996) (citation omitted). “To sue the United States, [the

plaintiff] must show both a waiver of sovereign immunity and a grant of subject


                                            6
matter jurisdiction.” VS Ltd. P’ship v. Dept. of Housing & Urban Dev., 235 F.3d

1109, 1112 (8th Cir. 2000). If sovereign immunity applies, the Court lacks subject

matter jurisdiction, and the matter must be dismissed without prejudice. Roth v.

United States, 476 F. App’x 95, 95 (8th Cir. 2012).

Failure to State a Claim—Fed. R. Civ. P. 12(b)(6)

      A complaint must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To satisfy this

requirement, a plaintiff must plead “enough facts to state a claim to relief that is

plausible on its face.” Corrado v. Life Inv'rs Ins. Co. of Am., 804 F.3d 915, 917

(8th Cir. 2015) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Barton v. Taber, 820 F.3d 958, 964 (8th Cir. 2016) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.”

Zink v. Lombardi, 783 F.3d 1089, 1098 (8th Cir. 2015) (quoting Iqbal, 556 U.S. at

678), cert. denied, 135 S. Ct. 2941 (2015). The complaint’s factual allegations

must be “sufficient to ‘raise a right to relief above the speculative level.’”

McDonough v. Anoka Cty., 799 F.3d 931, 946 (8th Cir. 2015) (quoting Twombly,

550 U.S. at 555). The Court must accept factual allegations as true, but it is not


                                            7
required to accept any “legal conclusion couched as a factual allegation.” Brown v.

Green Tree Servicing LLC, 820 F.3d 371, 373 (8th Cir. 2016) (quoting Iqbal, 556

U.S. at 678). Thus, “[a] pleading that offers ‘labels and conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’” Ash v.

Anderson Merchandisers, LLC, 799 F.3d 957, 960 (8th Cir. 2015) (quoting Iqbal,

556 U.S. at 678), cert. denied, 136 S. Ct. 804 (2016).

      On a motion to dismiss, courts must rule “on the assumption that all the

allegations in the complaint are true,” and “a well-pleaded complaint may proceed

even if it strikes a savvy judge that actual proof of those facts is improbable, and

‘that a recovery is very remote and unlikely.’” Twombly, 550 U.S. at 555, 556

(quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). “Determining whether a

complaint states a plausible claim for relief ... [is] a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.”

Mickelson v. Cty. of Ramsey, 823 F.3d 918, 923 (8th Cir. 2016) (alteration in

original) (quoting Iqbal, 556 U.S. at 679).

      To survive a Rule 12(b)(6) motion to dismiss, a complaint must set forth a

short and plain statement of the claim showing that the pleader is entitled to relief.

Fed. R. Civ. P. 8(a)(2). This standard does not require detailed factual allegations,

but it demands more than an unadorned accusation. Iqbal, 556 U.S. at 678. For the

purposes of a motion to dismiss a court must take all the factual allegations in the


                                            8
complaint as true, but is not bound to accept as true a legal conclusion couched as a

factual allegation. Twombly, 550 U.S. at 555.

                                     Discussion

Defendant Mell in her Official Capacity

      Defendant Mell in her official capacity are protected by sovereign immunity.

Plaintiff has failed to identify any applicable statute in which sovereign immunity

Defendant Mell in her official capacity. See, e.g., Kriegel v. U.S. Dept. of Agric.,

No. 2:17-CV-00216-D-BP, 2018 WL 3598774, at *2 (N.D. Tex. June 29, 2018)

(recommending dismissal of claims against USDA based on sovereign immunity,

because “Plaintiff has not alleged or otherwise shown that Congress has waived the

Defendants’ sovereign immunity as to the claims asserted in his Complaint”),

Report and Recommendation adopted, No. 2:17-CV-216-D, 2018 WL 3586401

(N.D. Tex. July 25, 2018) (dismissing claims against USDA) .

      The claims against Defendant Mell in her official capacity, are dismissed

from this action.

Defendant Mell in her Individual Capacity

      Defendant Mell argues that the claims against her in her individual capacity

are barred by the doctrine of res judicata.

      The principle of res judicata precludes “the relitigation of a claim on

grounds that were raised or could have been raised in the prior action.” Lane v.


                                          9
Peterson, 899 F.2d 737, 741 (8th Cir. 1990). Res judicata, or claim preclusion,

applies against parties who participated in prior proceedings and “had a full and

fair opportunity to litigate the matter in the proceeding that is to be given

preclusive effect.” Regions Bank v. J.R. Oil Co., LLC, 387 F.3d 721, 731 (8th Cir.

2004) (quoting Costner v. URS Consultants, Inc., 153 F.3d 667, 673 (8th Cir.

1998)). Under claim preclusion, a final judgment bars any subsequent suit where

“(1) the first suit resulted in a final judgment on the merits; (2) the first suit was

based on proper jurisdiction; (3) both suits involve the same parties (or those in

privity with them); and (4) both suits are based upon the same claims or causes of

action.” Costner, 153 F.3d at 673. The Eighth Circuit interprets the phrase “the

same claims or causes of action” to mean claims that arise out of the same nucleus

of operative facts as the prior claim. Banks v. Int’l Union EETSM Workers, 390

F.3d 1049, 1052 (8th Cir. 2004) (adopting the position of the Restatement (Second)

of Judgments, § 24).

      The record before the Court establish that all of the factors are present such

that Plaintiff is barred by res judicata from challenging the foreclosure of the

Hildebrecht Property. First, Plaintiff’s earlier claim involved the same

circumstances. Second, Plaintiff’s claim also involves the same parties or their

privies. Third, there was a final judgment on the merits. And fourth, Plaintiff had a

full and fair opportunity to challenge the foreclosure. Having had a sufficient


                                           10
chance to litigate the issues in the earlier action, Plaintiff is now barred from

further challenging the foreclosure.

Defendant Al-Yasiry’s Motion to Dismiss

      Plaintiff names Defendant Al-Yasiry in Counts II (quiet title) and VI

(willful, wanton and malicious conduct). Although Defendant Al-Yasiry was not a

party to the original suit, he is in privity with the mortgagee as the successor in

interest. Defendant Al-Yasiry obtained his interest from the Successor Trustee in

the foreclosure sale, a party in the original suit and in the foreclosure action.

Defendant’s interests are aligned with those of Defendant Mell and the U.S.

Department of Agriculture. Defendant Al-Yasiry therefore satisfies the privity

requirement. See Butler v. Fed. Nat. Mortg. Ass'n, 12–2967 SRN/TNL (Doc. No.

26), 2013 WL 2415701 (D.Minn., May 15, 2013) aff'd Butler v. Federal National

Mortgage Ass'n, 8th Cir. No. 13–2081 (Feb. 12, 2014) (privity exists for successors

in interest to those having derivative claims).

                                       Conclusion

      Based upon the foregoing analysis, the Motions to Dismiss are well taken.

This action will be dismissed.

      Accordingly,

      IT IS HERBY ORDERED that Defendant Ann L. Mell’s Motion to

Dismiss, [Doc. No. 7], is granted.


                                           11
      IT IS FURTHER ORDERED that Defendant Salam A. Al-Yasiry’s Motion

to Dismiss, [Doc. No. 13], is granted.

      IT IS FURTHER ORDERED that this matter is dismissed.

      Dated this 4th day of October, 2019.




                                         ___________________________________
                                            HENRY EDWARD AUTREY
                                         UNITED STATES DISTRICT JUDGE




                                          12
